Maximilian Moss, S.
The petitioner in this proceeding seeks the admission of a ribbon and carbon copy of filed instruments as “ valid and legal instrument of revocation, revoking any will and testament made prior thereto ” and a decree awarding letters of administration. No will was found. There is submitted a ribbon copy of the aforesaid instrument bearing date the 10th day of April, 1946, and an executed carbon copy of said instrument bearing the same date. The ribbon copy was filed with this court on the 11th day of April, 1946, while the carbon copy was submitted with the petition. The said instruments recite their making, publishing and establishing “ as my Revocation of any Will and Testament heretofore executed by me. ’’ They name no legatee or executor. The instruments were executed with the statutory formalities of section 21 of the Decedent Estate Law as required under section 34 thereof.
The filed papers are effective revocations of any instruments purporting to be decedent’s last will and testament which may have been executed prior to April 10,1946 as against parties who have been either cited or appeared herein (Matter of Walton, *894206 Misc. 908). The decree submitted shall accordingly contain appropriate references in respect of the filed instruments of revocation in accordance with this determination (Matter of Stege, 161 Misc. 667, 676).
Letters of administration will issue to the petitioner upon qualifying according to law. Submit decree.